Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.

Applicant’s election without traverse of 1-7 and 12-18 in the reply filed on 03/04/201 is acknowledged; 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 13-15 the phrase “wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the positioning axis of the upper tool” render the claim indefinite because it is unclear if the tool body having a longitudinal axis inclined or the workpiece having a longitudinal axis inclined.
After reviewing the specification, as best understood and for the purpose of the examination the examiner interpreted “wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the positioning axis of the upper tool” as “the tool body having a longitudinal axis inclined “.
Claims 5-6 are rejected because they depend from claim 1.

Regarding claim 12, in lines 29-30 the phrase “wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the positioning axis of the upper tool” render the claim indefinite because it is unclear if the tool body having a longitudinal axis inclined or the workpiece having a longitudinal axis inclined.
After reviewing the specification, as best understood and for the purpose of the examination the examiner interpreted “wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the positioning axis of the upper tool” as “the tool body having a longitudinal axis inclined”.


Regarding claim 12, in lines 10-13 the phrase “and is positionable along the joint positioning axis running perpendicular to the upper stroke axis and displaceable with an upper traversing movement by an upper drive assembly along the joint positioning axis” render the claim indefinite because:
it is unclear which element and is positionable along the joint positioning axis running perpendicular to the upper stroke axis and displaceable with an upper traversing movement by an upper drive assembly along the joint positioning axis;
 Further, it is appearing from claim 12 lines 4-5 that the joint positioning axis” also define in the specification by reference number (35) in figures 8-9) is vertical axis; 
The stroke axis as define in the specification by reference number (14) of figure 1, and from figure 1 the stroke axis is extended along the vertical axis of the machine;
So it is unclear what is meant by “is positionable along the joint positioning axis running perpendicular to the upper stroke axis”; 
How can the joint positioning axis can be perpendicular to the upper stroke axis; and in the same time both of the joint positioning axis and the upper stroke axis are oriented vertically;
So, the claim is unclear and indefinite. Proper clarification is required in replying to this office action.
After reviewing the specification pages 8-9 and 14-15, as best understood and for the porpuse of the examination the examiner interpreted “and is positionable along the joint positioning axis running perpendicular to the upper stroke axis and 
The upper tool is positionable along a second joint positioning axis running perpendicular to the upper stroke axis and displaceable with an upper traversing movement by an upper drive assembly along the second joint positioning axis

Regarding claim 16, in lines 1-2 the phrase “by at least one of” render the claim indefinite because it is unclear what is been required by “by at least one of”.
The recitation “by at least one of” should follow by options, however claim 16 recited in line 7 “, and”; and it appears a typo error.
Therefore, for the purpose of the examination the examiner interpreted the recitation “, and” in line 7 of claim 16 line 7 as “, or”;

Regarding claim 17, in line 3 the phrase “by at least one of” render the claim indefinite because it is unclear what is been required by “by at least one of”.
The recitation “by at least one of” should follow by options, however claim 17 recited in line 8 “, and”; and it appears a typo error.
Therefore, for the purpose of the examination the examiner interpreted the recitation “, and” in line 17 of claim 16 line 8 as “, or”;




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Katayama (JP61154721A attached NPL, English Machine translation)

Regarding claim 1, Katayama disclose a planar workpiece processing device ((figs.1 -7), comprising:
an upper tool (figs.1-7: (3)) (paragraphs 77 and 142) comprising:
a clamping shaft (fig.7: 3));
an upper main body (fig.7: (34)), wherein the clamping shaft and the upper main body have a joint positioning axis (the axis of the tool (3)); and
a processing tool (figs.3-7: (21)) arranged opposite to the clamping shaft on the upper main body; and
a lower tool (figs.1 and 3: (6)) comprising:

a rest surface (figs.3-7: the tops surface of the element (61)) and an opening (figs.3 and 7: (61a)) disposed within the rest surface,
wherein the upper tool and the lower tool are moveable towards one another to process a workpiece arranged therebetween (fig.7), and
wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the positioning axis of the upper tool (paragraph 77 last 4 lines; figs.3-7: the blade 21 having inclined body).


Regarding claim 2, Katayama disclose wherein the processing tool is inclined relative to the positioning axis in an angular range from 0° to 90° (paragraph 77 last 4 lines; figs.3-7: the blade (21) having inclined body with predetermine shear angle for example 50).

Regarding claim 3, Katayama disclose wherein the processing tool is formed as a cutting tool and at least one cutting edge is provided at a free end of the tool body (paragraph 176; fig.7: the blade (21) having a shear edge to cut the portion (11a)).

Regarding claim 4, Katayama disclose wherein the at least one cutting edge has a punch surface (figs.3-7: the bottom surface of the blade (21)) oriented at right angles to the longitudinal axis of the tool body, and


Regarding claim 5, Katayama disclose wherein the counter cutting edge (figs.3 and 7: (6a)) is arranged in the rest surface of the lower main body (figs.3 and 7: the tops surface of the element (61)) of the lower tool or elevated in a direction of the upper tool relative to the rest surface (paragraph 142 lines 10-20: the shape of the element (6a ) is not limited for this shape).

Regarding claim 6, Katayama disclose wherein a cutting surface (figs.3 and 7: the inclined element (61b)) is provided adjacently to the counter cutting edge and is oriented at an incline or parallel to the longitudinal axis of the tool body.

Katayama disclose a counter die (fig.7: (22)) is provided at a distance from the cutting surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmauder (US20140090443A1) in view of Katayama (JP61154721A attached NPL, English Machine translation).

Regarding claim 12, Schmauder disclose a planar workpiece processing machine (abstract, paragraph 0002 and fig.1: (1)), comprising:
an upper tool (figs.1 and 2: (11)) (paragraphs 0027-0028) comprising:
a clamping shaft (figs.1 and 2: (12));
an upper main body (fig.1: (21)), wherein the clamping shaft and the upper main body have a joint positioning axis (figs.1 and 2: (14)); and
a processing tool (figs.1 and 2: (11)) arranged opposite to the clamping shaft on the upper main body,
wherein the upper tool (figs.1 and 2: (11)) is moveable with an upper stroke movement along an upper stroke axis (fig.1: see the double arrow along the axis 14) by an upper stroke drive device (figs.1 and 2: (13)) in a first direction of a workpiece to be processed by the upper tool and in a second, opposite direction, and is positionable along the joint positioning axis (figs.1 and 2: (16)) running perpendicular to the upper stroke axis and displaceable with an upper traversing movement by an upper drive 
a lower tool (fig.1: (9)) comprising:
a lower main body (fig.1: the body of the element (9)); and
a rest surface (fig.1:the top surface of the die (9)) and an opening disposed within the rest surface (paragraph 0027 and fig.6: the die is providing with opening),
wherein the lower tool is oriented relative to the upper tool, and the lower tool is movable with a lower stroke movement along a lower stroke axis by a lower stroke drive device in a direction of the upper tool and positionable along a lower positioning axis and moveable with a lower traversing movement by a lower drive assembly along the lower positioning axis (paragraph 0029: a stroke drive device is also conceivable for the punching die (9)) ; and
a controller (paragraphs 0029-0030 and fig.1: (15)) configured to control the upper and lower drive assemblies to move the upper tool and the lower tool, respectively,wherein the upper traversing movement of the upper tool along the joint positioning axis and the lower traversing movement of the lower tool along the lower positioning axis are controllable independently of one another,wherein the upper tool and the lower tool are moveable towards one another to process the workpiece arranged therebetween (paragraph 0029: the upper tool (11) having independent stroke drive for moving up and down and a stroke drive device is also conceivable for the punching die (9)) (paragraphs 0029,0035 and 0064), and 


 Schmauder does not disclose wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the joint positioning axis of the upper tool.

Katayama teache a planar workpiece processing device ((figs.1 -7), comprising:
an upper tool (figs.1-7: (3)) (paragraphs 77 and 142) comprising:
a clamping shaft (fig.7: 3));
an upper main body (fig.7: (34)), wherein the clamping shaft and the upper main body have a joint positioning axis (the axis of the tool (3)); and
a processing tool (figs.3-7: (21)) arranged opposite to the clamping shaft on the upper main body; and
a lower tool (figs.1 and 3: (6)) comprising:
a lower main body (figs 3 and 7: (61)); and
a rest surface (figs.3-7: the tops surface of the element (61)) and an opening (figs.3 and 7: (61a)) disposed within the rest surface,
wherein the upper tool and the lower tool are moveable towards one another to process a workpiece arranged therebetween (fig.7), and
wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the 

the prior arts of Schmauder  is related to aplanar workpiece processing device (paragraph 0002);
the prior arts of  Katayama is related to aplanar workpiece processing device (figs.1-2 and 7);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the upper tool and the lower tool of   the device of Schmauder  by the upper tool and the lower tool; wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the joint positioning axis of the upper tool as taught by Katayama, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 13, Schmauder disclose a method of processing planar workpieces (abstract, paragraph 0002 and fig.1: (1)), comprising:
positioning a workpiece to be processed between an upper tool (figs.1 and 2: (11)) and a lower tool (fig.1: (9)) of a planar workpiece processing device (abstract, paragraph 0002 and fig.1: (1));

displacing the lower tool (fig.1: (9))  oriented relative to the upper tool with a lower traversing movement by a second motor drive assembly along a lower positioning axis oriented perpendicular to the stroke axis; and processing the workpiece by the planar workpiece processing device (paragraph 0029: a stroke drive device is also conceivable for the punching die (9)),
wherein the first and second drive assemblies are actuated by a controller (paragraphs 0029-0030 and fig.1: (15)) to move the upper tool and the lower tool, respectively (paragraph 0029: the upper tool (11) having independent stroke drive and a stroke drive device is also conceivable for the punching die (9)),

wherein the upper tool comprises a clamping shaft (figs.1 and 2: (12)), an upper main body(fig.1: (21)), and a processing tool (figs.1 and 2: (11)) arranged opposite to the clamping shaft on the upper main body, 
wherein the clamping shaft and the upper main body have the upper positioning axis as a joint positioning axis (figs.1 and 2: (14)), and 

wherein the upper tool and the lower tool are moveable towards one another to process the workpiece arranged therebetween (paragraph 0029: the upper tool (11) having independent stroke drive for moving up and down and a stroke drive device is also conceivable for the punching die (9)) (paragraphs 0029,0035 and 0064), and
wherein at least one of the upper tool and the lower tool is controllable with a corresponding stroke movement lying outside a corresponding stroke axis paragraph 0064: the movement along the axis (16)).

Schmauder does not disclose wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the joint positioning axis of the upper tool.

Katayama teaches a planar workpiece processing device ((figs.1 -7), comprising:
an upper tool (figs.1-7: (3)) (paragraphs 77 and 142) comprising:
a clamping shaft (fig.7: 3));
an upper main body (fig.7: (34)), wherein the clamping shaft and the upper main body have a joint positioning axis (the axis of the tool (3)); and

a lower tool (figs.1 and 3: (6)) comprising:
a lower main body (figs 3 and 7: (61)); and
a rest surface (figs.3-7: the tops surface of the element (61)) and an opening (figs.3 and 7: (61a)) disposed within the rest surface,
wherein the upper tool and the lower tool are moveable towards one another to process a workpiece arranged therebetween (fig.7), and
wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the positioning axis of the upper tool (paragraph 77 last 4 lines; figs.3-7: the blade 21 having inclined body).

the prior arts of Schmauder  is related to aplanar workpiece processing device (paragraph 0002);
the prior arts of  Katayama is related to aplanar workpiece processing device (figs.1-2 and 7);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the upper tool and the lower tool of   the device of Schmauder  by the upper tool and the lower tool; wherein the processing tool acting on the workpiece comprises a tool body receiving the processing tool and having a longitudinal axis inclined relative to the joint positioning axis of the 

Regarding claim 14, Katayama teaches controlling the upper tool to move with a linear stroke movement inclined relative to the stroke axis or a curved or arcuate stroke movement relative to the stroke axis (fig.7).

Regarding claim 15, Schmauder disclose displacing the upper tool by a particular stroke movement along the stroke axis towards the lower tool and then along the upper positioning axis relative to the lower tool that is positioned stationary (paragraph 0029: the upper tool (11) having independent stroke drive for moving up and down and a stroke drive device is also conceivable for the punching die (9)) (paragraphs 0029, 0035 and 0064).

Regarding claim 16, Katayama teaches comprising orienting a cutting gap (paragraph 176; fig.7: the blade (21) having a shear edge to cut the portion (11a)) in the workpiece by at least one of
displacing at least one of the upper tool and the lower tool along the corresponding positioning axis (fig.7).

Regarding claim 17, Katayama teaches adjusting a cutting gap width between a cutting edge (paragraph 176; fig.7: the blade (21) having a shear edge to cut the portion (11a)) of the upper tool and at least one of an inner counter cutting edge (figs.3 and 7: (6a)) of the lower tool and an outer counter cutting edge (fig.7: (61b)) (paragraph 142 lines 10-20) of the lower tool by at least one of
displacing at least one of the upper tool and the lower tool along the corresponding positioning axis (fig.7).

Regarding claim 18, Schmauder disclose the upper tool and the lower tool are formed as a punch and a die, respectively (paragraph 0050).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trumpf (DE20020499U1).

Trumpf (DE20020499U1 attached NPL, English Machine translation) disclose an upper tool (fig.1: (9)) having an inclined cutting tool (fig.5: (15)), and lower tool (fig.1: (17)) having an opening (19) (paragraphs 243-245 and fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725